      Case: 1:20-cv-00671 Document #: 31 Filed: 04/09/20 Page 1 of 2 PageID #:140




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CARTER PAGE, et al.,

                              Plaintiff,
                                                           Case No. 1:20-CV-00671
 v.

 DEMOCRATIC NATIONAL COMMITTEE;                            Hon. Harry D. Leinenweber
 DNC SERVICES CORPORATION; PERKINS
 COIE LLP; MARC ELIAS; AND MICHAEL
 SUSSMANN,
                       Defendants.



      MOTION TO WITHDRAW APPEARANCE OF KATHRYN H. RUEMMLER

        Defendants, Democratic National Committee, DNC Services Corporation, Perkins

 Coie LLP, Marc Elias, and Michael Sussmann by and through their counsel, move the Court

 for an order withdrawing the appearance of Kathryn H. Ruemmler as counsel for Defendants.

 In support of this motion, Defendants state as follows:

       1.     On March 13, 2020, the undersigned entered an appearance Pro Hac Vice as an

attorney with Latham & Watkins LLP on behalf of all Defendants in this matter.

       2.     The undersigned is leaving Latham & Watkins LLP effective April 10, 2020.

       3.     Defendants will continue to have able and competent representation from attorneys

Terra Reynolds, Stephen P. Barry, Nicholas L. McQuaid, and Matthew S. Salerno.

       4.     Accordingly, neither Plaintiffs nor Defendants nor the Court will be prejudiced by

the withdrawal of the undersigned as counsel for Defendants in this matter.
   Case: 1:20-cv-00671 Document #: 31 Filed: 04/09/20 Page 2 of 2 PageID #:141




       WHEREFORE, Defendants respectfully request that this Court enter an order

granting the undersigned permission to withdraw as counsel for Defendants.



Dated: April 9, 2020                       /s/ Kathryn H. Ruemmler
                                           Kathryn H. Ruemmler (Pro Hac Vice)
                                           Stephen P. Barry (Pro Hac Vice)
                                           LATHAM & WATKINS LLP
                                           555 Eleventh Street, NW, Suite 1000
                                           Washington, D.C. 20004
                                           Telephone: (202) 637-2200
                                           kathryn.ruemmler@lw.com
                                           stephen.barry@lw.com

                                           Terra Reynolds (ARDC No. 6278858)
                                           LATHAM & WATKINS LLP
                                           330 North Wabash Avenue, Suite 2800
                                           Chicago, IL 60611
                                           terra.reynolds@lw.com

                                           Nicholas L. McQuaid (Pro Hac Vice)
                                           Matthew S. Salerno (Pro Hac Vice)
                                           LATHAM & WATKINS LLP
                                           885 Third Avenue
                                           New York, N.Y. 10022
                                           Telephone: (212) 906-1200
                                           nicholas.mcquaid@lw.com
                                           matthew.salerno@lw.com

                                            Counsel for Defendants
